Case 7:19-cr-00375-CS Document 305 Filed 09/21/20 Page 1of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
CONSENT PRELIMINARY ORDER

-ve.- : OF FORFEITURE/
: MONEY JUDGMENT
NICHOLAS DIXON, :
a/k/a “Robbie, ” : $2 19 Cr. 375 (CS)

Defendant.

WHEREAS, on or about May 7, 2020, NICHOLAS DIXON, a/k/a
“Robbie” {the “defendant”), was charged in a  one-count
Information, $2 19 Cr. 375 (CS) (the “Information”}, with receiving
a stolen vehicle, in violation of Title 18, United States Code,
Sections 2313,and 2 (Count One);

WHEREAS, the Information included a forfeiture
allegation as to Count One, seeking forfeiture to the United
States, pursuant to Title 18, United States Code, Section
98l(a} (1) (c) and Title 28, United States Code, Section 2461({c) of
any and all property, real and personal, constituting, or derived
from, any proceeds obtained, directly or indirectly, as a result
of said offense and any and all property used, or intended to be
used, in any manner or part, to commit, or to facilitate the
commission of, said offense, including but not limited to a sum of
money in United States currency representing the amount of proceeds
traceable to the commission of the offense charged in Count One of

the Indictment;

 
Case 7:19-cr-00375-CS Document 305 Filed 09/21/20 Page 2 of 5

WHEREAS, on or about May 7, 2020, the defendant pled
guilty to Count One of the Information, pursuant to a plea
agreement, wherein the defendant admitted the forfeiture
allegation with respect to Count One of the Information and agreed
to forfeit pursuant to Title 18, United States Code, Section
98i(a} (1) {c) and Title 28, United States Code, Section 2461(c), a
sum of money equal to $34,050.00 in United States currency,
representing the amount of proceeds traceable to the commission of
said offense;

WHEREAS, the defendant consents to the entry of a money
judgment in the amount of $34,050.00 in United States currency
representing the amount of proceeds traceable to the offense
charged in Count One of the Information that the defendant
personally obtained; and

WHEREAS, the defendant admits that, as a result of acts
and/or omissions of the defendant, the proceeds traceable to the
offense charged in Count One of the Information that the defendant
personally obtained cannot be located upon the exercise of due
diligence.

IT IS HEREBY STIPULATED AND AGREED, by and between the
United States of America, by its attorney Audrey Strauss, Acting
United States Attorney, Assistant United States Attorneys, David
R. Felton and Emily Deininger, of counsel, and the defendant, and

his counsel, Howard Tanner, Esq., that:

 
Case 7:19-cr-00375-CS Document 305 Filed 09/21/20 Page 3 of 5

1. As a result of the offense charged in Count One of
the Information, to which the defendant pled guilty, a money
judgment in the amount of $34,050.00 in United States currency
{the “Money Judgment”), representing the amount of proceeds
traceable to the offense charged in Count One of the Information
that the defendant personally obtained, shall be entered against
the defendant.

2. Pursuant to Rule 32.2{b)} (4) of the Federal Rules of
Criminal Procedure, this Consent Preliminary Order of
Forfeiture/Money Judgment is final as to the defendant, NICHOLAS
DIXON, a/k/a “Robbie,” and shall be deemed part of the sentence of
the defendant, and shall be included in the judgment of conviction
therewith,

3, All payments on the outstanding Money Judgment
shall be made by postal money order, bank or certified check, made
payable to the United States Marshals Service, and delivered by
mail to the United States Attorney’s Office, Southern District of
New York, Attn: Money Laundering and Transnational Criminal
Enterprises Unit, One St. Andrew’s Plaza, New York, New York 10007
and shall indicate the defendant’s name and case number.

4, The United States Marshals Service is authorized to
deposit the payments on the Money Judgment in the Assets Forfeiture
Fund, and the United States shall have clear title to such

forfeited property.

 
Case 7:19-cr-00375-CS Document 305 Filed 09/21/20 Page 4of5

5. Pursuant to Title 21, United States Code, Section
853(p), the United States is authorized to seek forfeiture of
substitute assets of the defendant up to the uncollected amount of
the Money Judgment.

6. Pursuant to Rule 32.2(b)(3} of the Federal Rules of
Criminal Procedure, the United States Attorney’s Office is
authorized to conduct any discovery needed to identify, locate or
dispose of forfeitable property, including depositions,
interrogatories, requests for production of documents and the
issuance of subpoenas.

7. The Court shall retain jurisdiction to enforce this
Consent Preliminary Order of Forfeiture/Money Judgment, and to
amend it as necessary, pursuant to Rule 32.2 of the Federal Rules
of Criminal Procedure.

8. The Clerk of the Court shall forward three
certified copies of this Consent Preliminary Order of
Forfeiture/Money Judgment to Assistant United States Attorney
Alexander J. Wilson, Co-Chief of the Money Laundering and
Transnational Criminal Enterprises Unit, United States Attorney's
Office, One St. Andrew’s Plaza, New York, New York 10007.

9. The signature page of this Consent Preliminary
Order of Forfeiture/Money Judgment may be executed in one or more
counterparts, each of which will be deemed an original but all of

which together will constitute one and the same instrument.

 
Case 7:19-cr-00375-CS Document 305 Filed 09/21/20 Page 5of5

AGREED AND CONSENTED TO:

AUDREY STRAUSS
Acting United States Attorney for the
Southern District of New York

* 4 Cs
hy Wolig ~ 9/9/20

DAVID R. FELTON DATE
EMILY DEININGER

Assistant United States Attorneys

Southern District of New York

300 Quarropas Street

White Plains, NY 10601

Tel: (914) 993-1908 /(212) 637-2472

By:

 

CHARLES WALTON

 

 

 

By: 9/9/2020
NICHOLAS D N DATE
a, fs
ss
By: H 9/9/2020 }
HOWARD TANNER, ESQ. DATE |
Attorney for Defendant
175 Main Street, Suite 800
White Plains, NY 10601
SO ORDERED:
(Utky eb [4/20
HONORABLE CATHY SEIBEL DATE

UNITED STATES DISTRICT JUDGE
